NO. 07-99-0485-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 FEBRUARY 13, 2001

                         ______________________________


                        KRISTAN PENNINGTON, APPELLANT

                                           V.

                              PAUL CHERRY, APPELLEE


                       _________________________________

             FROM THE 356TH DISTRICT COURT OF HARDIN COUNTY;

                 NO. 37,888; HONORABLE BRITT E. PLUNK, JUDGE

                        _______________________________

Before BOYD, C.J., and QUINN and JOHNSON, JJ.


                           ON ABATEMENT AND REMAND


      On September 16, 1999, a judgment was entered awarding appellant Kristan

Pennington damages in the amount of $4,526.58, together with post-judgment interest at

the rate of 10% per year for injuries suffered by her in an automobile accident. Notice of

appeal was subsequently given.
       We have received the clerk’s record but have only received volume four of the

reporter’s record. At least five requests for extension of time have been granted and this

court has also by letter dated October 17, 2000, notified the parties and the trial court of

the lack of a reporter’s record and required the record be filed within 30 days. The most

recent extension of time required the reporter’s record to be filed by December 12, 2000,

and notice was provided that if the reporter’s record was not filed by that date, it might be

necessary to abate the matter to the trial court. By letter dated January 12, 2000, the

reporter represented that the record would be on file by January 23, 2000. To date, we

have still not received the reporter’s record. This sequence of events requires us to

effectuate our responsibility to ensure a prompt pursuance of this appeal and to preserve

the parties’ rights. See Tex. R. App. P. 37.3(a)(1). Accordingly, this appeal is abated and

the cause remanded to the 356th District Court of Hardin County, Texas.


       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned her appeal. If it is

determined that appellant has not abandoned her appeal, the court shall further determine:


       1. If appellant’s attorney of record continues to represent appellant and will
       diligently pursue this appeal.
       2. What steps are necessary to ensure the prompt preparation of a
       reporter’s record.
       3. If any orders are necessary to ensure the diligent and proper pursuit of
       appellant’s appeal.




                                             2
      In support of its determination, the trial court shall prepare and file its findings and

orders and cause them to be included in a supplemental clerk’s record. In addition, the

trial court shall cause a transcription of the hearing to be prepared and included in a

reporter’s record. The supplemental clerk’s record and reporter’s record should be

submitted to the clerk of this court no later than March 14, 2001.


      It is so ordered.


                                                  Per Curiam


Do not publish.




                                             3